MEMORANDUM     ENDORSED
     Case 1:19-cr-00535-GHW Document 39                       Filed 08/25/20 Page 1 of 1


                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007       USDC SDNY
                                                                                      DOCUMENT
                                                       August 21, 2020                ELECTRONICALLY FILED
                                                                                      DOC #:
                                                                                      DATE FILED: 8/25/2020
   BY ECF
   The Honorable Gregory H. Woods
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

            Re: United States v. Paul A. Rinfret, 19 Cr. 535 (GHW)

   Dear Judge Woods:

          In light of the COVID-19 pandemic and its related travel restrictions, the Government
   requests that members of the public, including victims of the defendant’s crimes, be allowed to
   observe the sentencing of the above-captioned defendant via telephone.



                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney



                                               By:     ______________________________
   cc: Defense Counsel (by ECF)                        Robert L. Boone
                                                       Assistant United States Attorney
                                                       (212) 637-2208
 Application granted. Members of the public may audit the proceedings by
 phone using the following dial-in information: (888) 557-8511; Access
 Code 7470200. The Clerk of Court is directed to terminate the motion
 pending at Dkt. No. 37.
 SO ORDERED
 August 21, 2020
